On September 12, 1975 the court issued the following order:
Before CoweN, Chief Judge, Nichols and BeNNEtt, Judges.
“This case comes before the court on plaintiffs’ request for review of the trial judge’s order, filed August 12,1975, allowing defendant’s motion to strike. Upon consideration thereof, the court finds:
“(1) Plaintiffs’ claim involves a substantial sum and defendant has three counterclaims. Following a lengthy trial on all issues involving both plaintiffs’ claim and the counterclaims, plaintiffs obtained several extensions of time and thereafter filed their requested findings of fact, all of which related to plaintiffs’ claims and none relating to defendant’s counterclaims.
“(2) After requesting and obtaining several extensions of time, defendant filed its requested findings of fact, which dealt with plaintiffs’ claims and also with defendant’s counterclaims.
“(3) Plaintiffs then filed their objections to the defendant’s requested findings of fact, plus a document, which, for the first time, contained 23 requested findings of fact dealing with defendant’s counterclaims.
“(4) Thereafter, defendant filed its motion to strike plaintiffs’ requested findings relating to defendant’s counterclaim. By order of August 12, 1975, the trial judge granted the motion and pointed out that he had not been requested to issue and had not issued an order which permitted any variation from the requirements of subparagraphs (1) and (3) of paragraph (c) of Rule 134.
“In light of the foregoing, the court concludes that the trial judge’s interpretation of Rule 134 is correct and is also *1031in accord with the procedure that has been followed by attorneys for both plaintiff and defendant in many other cases for a long time.
“it is therefore ordered that plaintiff’s request for review is hereby denied and the action of the trial judge is affirmed.”